Title: From Alexander Hamilton to Daniel Delozier, 2 May 1794
From: Hamilton, Alexander
To: Delozier, Daniel



Treasury DepartmentMay 2d 1794
Sir

I received your letter of the 15th ultimo with sundry communications relatively to the Revenue Cutter.
The rate of 2/2d per man proposed by Captn Porter in his letter of the 5th. of April is excessive beyond toleration & it appears to me from the nature of the case and what exists in every other port that it is impossible that rate can be a reasonable one for a reasonable supply of the seamen. Indeed this proposition & other particulars in the communications of Captn Porter which you transmit [seem to be] marked with a spirit very little commendable.
I have been sensible that the articles composing the ration of a soldier will not suffice for seamen & that through necessity an alteration was to be admitted. But certainly there can be no pretence for placing them on a better footing than seamen in the merchant service. Considering the nature of the service & the conveniencies of being so near home even less inducements may be expected to suffice.
I recommend that careful inquiry be made of some oeconomical & prudent [Ship Owners] as to the manner in which seamen in merchants vessels are supplied & the articles allowed, from which the average expence may be reduced to a rate per day.

If Captn Porter will undertake to supply the men at such a rate per day it may be so adjusted.
But if he insists on more than this it will be adviseable to have provisions purchased and put on board as in the merchant service to be dealt out as usual in such service with instructions not to exceed the allowances of any kind which are mad⟨e⟩ in that service. And at the end of each quarter the account can be made out according to suc⟨h⟩ a rate per man per day as the supply is found to cost. A comparison can also then be made whether the expence in this particular proves greater or less than in the Merchant service from which an inference may be drawn as to the care and oeconomy of Captn. Porter. On this point it will be necessary for him to understand that both are expected from him.
I am sir [with consideration]   your obedient servant

Alex Hamilton
D. Delozier Esquiresurveyor of the Port of Baltimore

